    Case 4:17-cv-11435-MFL-EAS ECF No. 235, PageID.7934 Filed 02/03/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
LORAIN OBOMANU, Personal Representative of
the Estate of SABRIE ALEXANDER, Deceased,     Case No. 17-cv-11435

        Plaintiff,                            HON. MATTHEW F. LEITMAN
v                                             MAG. ELIZABETH A. STAFFORD

MILLICENT WARREN, et al.                      (Consolidated with Case No. 17-13749)

        Defendants.


Geoffrey N. Fieger (P30441)                   James T. Farrell (P35400)
Todd Weglarz (P48035)                         John L. Thurber (P44989)
Danielle L. Dezbor (P79488)                   Assistant Attorneys General
Attorneys for Plaintiff                       Michigan Dept. of Attorney General
19390 W. 10 Mile Rd.                          Attorneys for MDOC Defendants
Southfield, MI 48075                          MDOC Division
(248) 355-5555                                P.O. Box 30217
g.puzzuoli@fiegerlaw.com                      Lansing, MI 48909
                                              (517) 335-3055
Ronald W. Chapman, Sr. (P37603)               farrellj@michigan.gov
Jonathan Lanesky (P59740)                     thurberj@michigan.gov
Attorneys for Corizon Defendants
1441 West Long Lake Road, Ste. 310            Dennis M. Goebel (P23509)
Troy, MI 48098                                Christopher D. Messing (P78900)
(248) 644-6326                                Katherine E. Ross (P81172)
rchapman@chapmanlawgroup.com                  Attorneys for Defendant Miles
                                              1050 Wilshire Dr., Ste. 320
Dale A. Robinson (P55522)                     Troy, MI 48084
Attorney for Defendants Irfan                 (248) 649-7800
300 River Place Drive, Suite 1400             dgoebel@harveykruse.com
Detroit, MI 48207-5095
(313) 965-6100
drobinson@rmrtt.com
                                                                                      /

                      ORDER ENLARGING TIME FOR FILING
                      DEFENDANTS’ SUPPLEMENTAL BRIEF
Case 4:17-cv-11435-MFL-EAS ECF No. 235, PageID.7935 Filed 02/03/21 Page 2 of 2




      On the stipulation of the parties,

      IT IS HEREBY ORDERED that the Defendants shall file and serve their

supplemental briefs by February 22, 2021.



                                           /s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE

Dated: February 3, 2021


Stipulated and Approved for Entry:

/s/ Todd Weglarz (with permission)
Todd Weglarz (P48035)
Counsel for Plaintiff

/s/James T. Farrell
James T. Farrell (P35400)
Counsel for MDOC Defendants

/s/Jonathon Lanesky (with permission)
Jonathon Lanesky (P59740)
Counsel for Corizon Defendants

/s/ Katherine E. Ross (with permission)
Katherine E. Ross (P81172)
Counsel for Defendant Miles
